—Appeal from judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered January 3, 1997, and from an order, same court and Justice, entered on or about April 23, 1997, which, insofar as appealed from, denied that portion of petitioner’s application that sought an order directing respondents to appoint petitioner to the position of New York City police officer, unanimously dismissed as academic, without costs.
Inasmuch as petitioner has been hired by the respondent New York City Police Department as part of the class of candidates sworn in as police officers on July 1, 1998, his appeal must be dismissed. We reject petitioner’s argument that his claim for back pay retroactive to the date he asserts that he should have been hired precludes the dismissal of his appeal, since petitioner did not seek such relief on appeal and sought only to be appointed to the next class of police officers. Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.